As filed with the Securities and Exchange Commission on March 30, 2011 Investment Company Act File Number 811-3955 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY New York Daily Tax Free Income Fund, Inc. (Exact name of registrant as specified in charter) 1411 Broadway, 28th Floor New York, NY10018 (Address of principal executive offices) (Zip code) Christine Manna c/o Reich & Tang Asset Management, LLC 1411 Broadway, 28th Floor New York, New York 10018 (Name and address of agent for service) Registrant's telephone number, including area code:212-830-5200 Date of fiscal year end: April 30th Date of reporting period: January 31, 2011 Item 1: Schedule of Investments NEW YORK DAILY TAX FREE INCOME FUND, INC. STATEMENT OF NET ASSETS January 31, 2011 (UNAUDITED) Rating (a) Face Maturity Interest Value Standard Amount Date Rate (Note 1) Moody's & Poor's Tax Exempt Commercial Paper(2.51%) $ New York Long Island Power Authority LOC State Street Bank & Trust Company 06/08/11 % $ P-1 A-1+ Total Tax Exempt Commercial Paper Tax Exempt General Obligation Notes and Bonds (23.59%) $ Byron-Bergen CSD Genesee, Monroe and Orleans Counties, NY BAN 2010 (b) 07/22/11 % $ Chazy CSD, Clinton County, NY GO BAN - Series 2010 (b) 06/30/11 City School District of the City of Beacon Dutchess County, NY BAN - Series 2010 (b) 06/30/11 City School District of the City of Oneonta,Otsego County, NY GO RAN - Series 2010 (b) 08/12/11 Dundee CSD, Yates and Schuyler Counties, NY BAN - Series 2010 06/22/11 MIG-1 A-1 Evans - Brant (Lake Shore) CSD, Erie County, NY BAN - Series 2010 10/25/11 A-1 Medina CSD BAN, NY (b) 06/24/11 Medina CSD, Orleans, Niagara and Genesee Counties, NY BAN - Series 2010 (b) 06/24/11 North Syracuse CSD, Onondaga County, NY GO RAN – Series 2010 (b) 06/17/11 Pearl River Union Free School District, County of Rockland, NY TAN 2010-2011 (b) 06/29/11 Peru CSD, Clinton County, NY BAN - Series 2010 (b) 06/22/11 Victor CSD, Ontario, Monroe and Wayne Counties, NY BAN - Series 2010 (b) 09/30/11 Total Tax Exempt General Obligation Notes and Bonds Tax Exempt Variable Rate Demand Instruments (c)(71.56%) $ City of New York GO Bonds, Fiscal 1994 E-2 LOC JPMorgan Chase Bank, N.A. 08/01/20 % $ VMIG-1 A-1+ City of New York GO Bonds, Fiscal 2006 Series I subseries I-3 LOC Bank of America, N.A. 04/01/36 VMIG-1 A-1+ County of Monroe, NY IDA RB (Jada Precision Plastics Co., Inc. Project) – Series 1997 (d) LOC Bank of America, N.A. 12/01/13 A-1 Dormitory Authority of the State of New York, University of Rochester RB - Series 2006 LOC Bank of America, N.A. 07/01/27 P-1 A-1 Dutchess County, NY IDA Civic Facility RB (Marist College Civic Facility Project) – Series 2005A LOC JPMorgan Chase Bank, N.A. 07/01/35 A-1+ Forest City New Rochelle, NY RB Certificate Trust – Series 2003 LOC Wachovia Bank, N.A. 06/01/11 VMIG-1 Long Island Power Authority, NY Electric System Subordinated RB Subseries 2B LOC Bayerische Landesbank A.G. 05/01/33 VMIG-1 A-1+ Long Island Power Authority, NY Electric System Series 1, 2, and 3 Subordinated RB Subseries 3B LOC Westdeutsche LandesbankAG 05/01/33 VMIG-1 A-1+ Metropolitan Transportation Authority Dedicated Fund Tax RB Series 2008 Subseries 2008B-1 LOC Bank of Nova Scotia 11/01/34 A-1+ Metropolitan Transportation Authority, NY Transportation RB – Series 2008 B-4 LOC KBC Bank, N.A. 11/01/34 A-1+ Metropolitan Transportation Authority, NY Transportation RB – Series 2008B-2 LOC BNP Paribas 11/01/34 A-1+ New York City, NY GO – Fiscal 1994, Series A-4 LOC Bayerische Landesbank A.G. 08/01/22 VMIG-1 A-1+ New York City, NY GO – Fiscal 2004, Series H-1
